                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JONATHON D. PETROSKI,
                    Petitioner,
      v.                                          Case No. 17-cv-1269-pp
GARY BOUGHTON,
                    Respondent.


 ORDER SUSTAINING IN PART PETITIONER’S OBJECTIONS (DKT. NO. 8),
 ADOPTING IN PART JUDGE DUFFIN’S RECOMMENDATION (DKT. NO. 6),
   DENYING PETITION FOR WRIT OF HABEAS CORPUS (DKT. NO. 1),
    DISMISSING CASE AND DECLINING TO ISSUE CERTIFICATE OF
                        APPEALABILITY


      On September 21, 2017, the petitioner, representing himself, filed a

petition for a writ of habeas corpus under 28 U.S.C. §2254, challenging his

July 18, 2003 judgment of conviction in Green Lake County Circuit Court for

three counts of burglary. Dkt. No. 1; see also State v. Petroski, Green Lake

County Case No. 02CF000166 (https://wcca.wicourts.gov). Three weeks later,

Magistrate Judge William E. Duffin screened the petition under Rule 4 and

recommended that this court dismiss it. Dkt. No. 6. The petitioner timely filed a

letter that the court construes as his objection to the report and

recommendation. Dkt. No. 8. The court will dismiss the petition.

I.    Background

      A.       State Court Conviction and Sentencing

      In November 2002, the State of Wisconsin brought thirteen criminal

charges against the petitioner, including theft, burglary and criminal damage


                                        1

           Case 2:17-cv-01269-PP Filed 08/19/20 Page 1 of 17 Document 15
to property. State v. Petroski, Green Lake County Case No. 02CF000166

(https://wcca.wicourts.gov). The petition asserts that the petitioner eventually

pled no contest to three counts of violating Wis. Stat. §943.10(1)(a)—in other

words, burglary.1 Dkt. No. 1 at 2. The trial court sentenced the petitioner to

three years of imprisonment and five years of extended supervision for each of

the first two burglary counts, to run concurrently. Id. For the third count, the

court withheld sentence and imposed an eight-year probation term,

consecutive to any other sentences. Id. The clerk entered judgment of

conviction on July 18, 2003. Id.

      B.    Direct Appeal

      In December 2003, the petitioner filed a notice of appeal. State v.

Petroski, Green Lake County Case No. 02CF000166

(https://wcca.wicourts.gov). The petitioner’s counsel then filed a no-merit

report. Dkt. No. 2-1 at 2. The appellate court served the petitioner with a copy

of the report and advised him of his right to respond; he did not do so. Dkt. No.

2-1 at 2.

      The Wisconsin Court of Appeals conducted an independent review of the

no-merit report and the record. Id. It observed that the no-merit report had

identified three potential bases for appeal: (1) whether the petitioner had any

grounds for withdrawing the guilty pleas; (2) whether the trial court properly

exercised its discretion in imposing the sentences; and (3) whether the


1 The public docket, however, reflects that the petitioner pled guilty to two of
the counts and pled no contest to the third. State v. Petroski, Green Lake
County Case No. 02CF000166 (https://wcca.wicourts.gov).
                                         2

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 2 of 17 Document 15
petitioner had any basis to move for sentence modification. Id. at 3. The

appellate court “independently reviewed the record and conclude[d] that

counsel [] correctly analyzed these issues and determined that they lack[ed]

arguable merit.” Id.

      Regarding the adequacy of the petitioner’s guilty pleas, the court

reviewed the petitioner’s plea questionnaire, waiver of rights form and plea

colloquy. Id. at 3-4. It found that he entered his pleas knowingly, voluntarily

and intelligently and that the trial court had an adequate factual basis for

accepting the pleas. Id. Regarding the trial court’s exercise of discretion in

imposing sentence, the court of appeals found that the trial court “adequately

discussed the facts and factors relevant to sentencing [the petitioner], and

properly exercised its discretion.” Id. at 5. It found that “no basis exist[ed] to

disturb the sentences imposed by the trial court.” Id. at 6. Finally, regarding

sentence modification, “[b]ased on counsel’s representation that no new factors

ha[d] been identified in [the petitioner’s] case,” the court concluded that “no

arguable basis exist[ed] for [the] court to conclude that sentence modification

[was] warranted.” Id. Because the record disclosed no other arguably

meritorious issues for review, the appellate court summarily affirmed the

petitioner’s conviction. Id.

      The petitioner did not seek review in the Wisconsin Supreme Court.

      C.     Petitioner’s 2016 Postconviction Motion

      The petition avers that on July 11, 2016, the petitioner filed a Wis. Stat.

§974.06 postconviction motion. Dkt. No. 1 at 2. (The public docket indicates

                                          3

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 3 of 17 Document 15
that the court received “Letters/Correspondence” from the petitioner on July

11, 2016; it shows that Green Lake County Circuit Court Judge Mark T. Slate

issued an order denying “Motion” that same day. State v. Petroski, Green Lake

County Case No. 02CF000166 (https://wcca.wicourts.gov). The petitioner did

not provide the court with a copy of that §974.06 motion, so the court does not

know what arguments he raised in the motion. He provided Judge Slate’s

order, a single, short paragraph stating that the court denied the motion

“because the enacting clause appears on each act of the State of Wisconsin”

and because “there is no requirement that the updated compilation of laws

printed as the Wisconsin statutes pursuant to Wis. Stat. §35.18, contain

enacting clauses.” Dkt. No. 2-1 at 7.

      The public docket indicates that the petitioner appealed Judge Slate’s

order on July 21, 2016. State v. Petroski, Green Lake County Case No.

02CF000166 (https://wcca.wicourts.gov). Again, the petitioner did not provide

the court with his brief, so the court does not know what arguments he made

on appeal. He did provide the court with the appellate court’s decision

summarily affirming Judge Slate’s order of dismissal. Dkt. No. 2-1 at 8-9. The

appellate court order reads as follows:

      [The petitioner] appeals his 2003 plea of guilty to three counts of
      burglary, arguing that as the burglary statute does not begin with
      an enactment clause as required by article IV, section 17 of the
      Wisconsin Constitution his conviction and sentence should be
      vacated. Based upon our review of the briefs and record, we
      conclude at conference that this case is appropriate for summary
      disposition. See WIS. STAT. RULE 809.21 (2015-16). The issue posed
      by [the petitioner] has already been answered in State v. Weidman,
      2007 WI App 258, 306 Wis. 2d 723, 743 N.W.2d 854; a statute does
      not require an enacting clause. Id., ¶6. As Weidman clearly answers
                                          4

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 4 of 17 Document 15
      [the petitioner’s] claim, we summarily affirm the circuit court’s
      denial of [the petitioner’s] WIS. STAT. § 974.06 motion seeking to have
      his conviction and sentence vacated. See Cook v. Cook, 208 Wis. 2d
      166, 190, 560 N.W.2d 246 (1977) (“[T]he court of appeals may not
      overrule, modify or withdraw language from a previously published
      decision of the court of appeals.”)

Id.2 The petitioner sought review in the Wisconsin Supreme Court; that court

summarily denied review in an order dated July 11, 2017. Id. at 12.

      D.     Federal Habeas Petition (Dkt. No. 1)

      The federal habeas petition asserts that the state of Wisconsin “has no

constitutional or jurisdiction grounds to hear [the petitioner’s] case using the

Wisconsin State Statutes.” Dkt. No. 1 at 2-3. The petitioner asserts that the

Wisconsin state statutes are “in conflict with the Wisconsin Constitution and

the State Supreme Court[.]” Id. at 3. His four-page memorandum in support of

the petition contends that the Wisconsin circuit courts did not have

jurisdiction to preside over his case because the Wisconsin statutes “were not

properly enacted pursuant to the Wisconsin State Constitution.” Dkt. No. 2 at

2. The petitioner argues that Article IV, Section Seventeen of the Wisconsin

Constitution mandates that “the style of all laws of the State shall be ‘the

people of the State of Wisconsin, represented in the Senate and Assembly, do

enact as follows . . . .” Id. at 2-3. According to the petitioner, this section of the

Wisconsin Constitution “enacts only the ‘Legislative Acts’ and the ‘Laws of

Wisconsin.’” Id. He says this section did not enact the Wisconsin State Statutes



2 It appears from the public docket that the court of appeals issued its decision
on May 4, 2017. State v. Petroski, Green Lake County Case No. 02CF000166
(https://wcca.wicourts.gov).
                                          5

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 5 of 17 Document 15
which he describes as “separate compilations of laws printed.” Id. He asserts

that if Wisconsin courts are going to use the Wisconsin State Statutes “as

laws,” those statutes need to contain the “enacting clause” from Article IV, §17

to be laws of the state. Id.

      The petitioner maintains that because the Wisconsin State Statutes are

not law (because they contain no enacting clause), the circuit court had no

jurisdiction to apply the laws to convict or sentence him. Id. at 4. He concludes

that the court’s conviction and sentences violated due process, because they

deprived him of his liberty under the Fifth and Fourteenth Amendments of the

United States Constitution. Id. For these reasons, the petitioner asserts that he

is unlawfully incarcerated. Id. at 2.

      E.     Judge Duffin’s Report and Recommendation (Dkt. No. 6)

      Judge Duffin’s report recommended that this court dismiss the habeas

petition without prejudice. Dkt. No. 6. After reviewing the petition, Judge

Duffin commented that while the petition “references an attached

memorandum of law, [] no memorandum of law is attached.” Id. at 1. He next

noted that a petitioner must exhaust his remedies in state court before filing a

federal habeas petition. Id. at 2-3. Judge Duffin stated that

      [t]he decision by the Wisconsin Court of Appeals refers only to [the
      petitioner’s] claim that the burglary statute [the petitioner] was
      convicted under violates the Wisconsin Constitution because it does
      not begin with an enactment clause. See Wis. Appeal No.
      2016AP001455. If [the petitioner] intended to allege in a separate
      memorandum a ground for habeas relief based on the United States
      Constitution, the claim is unexhausted.




                                        6

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 6 of 17 Document 15
Id. at 3. He recommended that the court dismiss the petition without prejudice.

Id.

      F.     Petitioner’s Objection (Dkt. No. 8)

      On November 1, 2017, the clerk of court received a letter from the

petitioner. Dkt. No. 7. It stated that while the petitioner had received electronic

notice that Judge Duffin had recommended dismissing his petition, the

petitioner had not yet received anything in the mail. Id. He wrote that he

wanted to let the court know “before [his] time deadline runs out” that he

planned to appeal the ruling. Id. He asked the court to send him “something

that lets me know why and on what grounds my case was recommended for

dismissal.” Id.

      Less than a week later, the court received a second letter from the

petitioner. Dkt. No. 8. This letter asserted that, contrary to what Judge Duffin

had said in his recommendation, the petitioner had filed a memorandum of law

supporting his habeas petition. Id. at 1. The petitioner reiterated one of the

arguments he’d made in that memorandum: that in State v. Zimmerman, 187

Wis. 180 (1925), the Wisconsin Supreme Court had held that

      [u]nless a constitutional provision shows upon its face that it was
      intended to be directory, it must be accepted as the imperative
      mandate of the sovereign people, and not as good advise which
      legislators and courts may accept to reject as they please. The safety
      of the state, and the protection of the liberties and rights of the
      people, demand that this rule be strictly adhered to.

Id. at 1 (quoting Zimmerman, 204 N.W. 803, 812, which quoted Sjoberg, et al.

v. Security Savings & Loan Ass’n, 73 Minn. 203, 212 (Minn. 1898)). The

petitioner argued that the Wisconsin Supreme Court had not followed its own
                                         7

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 7 of 17 Document 15
rule, and argued that he had nowhere else to turn but the federal court. Id. He

asked whether he was supposed to have filed something other than a habeas

petition, and if so, what. Id. The court construes this letter as an objection to

the report and recommendation.

      The court regrets its delay in addressing the objection to the report and

recommendation. In the months since Judge Duffin’s recommendation has

been pending, the petitioner has sent six letters to the court. His March 2018

letter asked about the status of his case, whether he “should have filed

something other than a 2254” motion and whether he should have filed

motions in a different court. Dkt. No. 9. His April 2018 letter asked whether the

court would adopt Judge Duffin’s recommendation, and if not, how long the

court would take to decide. Dkt. No. 10. His May 2018 letter informed the court

that his mailing address had changed to the Wisconsin Secure Program

Facility. Dkt. No. 11. His July 2018 letter asked the court “if there is any

reason why it is taking so long for [his] final judgment to be entered” and if

there was “anything [he] need[ed] to do or something [he] did wrong.” Dkt. No.

12. His April 2019 and August 2020 letters again asked about the status of his

case. Dkt. Nos. 13, 14.

      The petitioner has done nothing wrong. He has waited patiently for his

case to make its way to the top of the court’s list. The district has been without

a full complement of judges for some time. This shortage has led to an

increasingly heavy caseload for this court and an inability to address cases—




                                         8

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 8 of 17 Document 15
like the petitioner’s—as quickly as the court would have wished. The court

apologizes to the petitioner for its delay.

II.   Analysis

      A.     Standard of Review

      Under Rule 12 of the Rules Governing Section 2254 Cases, the Federal

Rules of Civil Procedure apply to habeas cases filed under 28 U.S.C. §2254.

Under 28 U.S.C. §636(b)(1) and Federal Rule of Civil Procedure 72(b)(3), if a

party objects to a magistrate judge’s report and recommendation, the district

court must conduct a de novo review of any portion of the recommendation to

which the party properly objected. Id. The district court may “accept, reject, or

modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Id.

      B.     Discussion

      Judge Duffin recommended dismissing this case at the Rule 4 screening

stage. Rule 4 of the Rules Governing §2254 proceedings provides:

      If it plainly appears from the face of the petition and any attached
      exhibits that the petitioner is not entitled to relief in the district
      court, the judge must dismiss the petition and direct the clerk to
      notify the petitioner. If the petition is not dismissed, the judge must
      order the respondent to file an answer, motion or other response
      within a fixed time, or to take other action the judge may order.

      A court allows a habeas petition to proceed unless it is clear that the

petitioner is not entitled to relief in the district court. At the screening stage,

the court reviews the petition and exhibits to determine whether the petitioner

alleges he is in custody in violation of the “Constitution or laws or treaties of

the United States.” 28 U.S.C. §2254(a).
                                          9

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 9 of 17 Document 15
      The petitioner is correct that he filed a memorandum of law in support of

his petition. As noted above, it appears at Dkt. No. 2 and the court received it

on the same day the court received the petition itself. The court does not know

why Judge Duffin concluded that the “petition references an attached

memorandum of law, but no memorandum of law is attached.” Dkt. No. 6 at 2.

The court will not adopt that portion of Judge Duffin’s report and

recommendation.

      The petitioner argues that the Wisconsin Legislature did not properly

enact the Wisconsin State Statutes as required by a provision of the Wisconsin

Constitution. Section 17 of Article IV of the Wisconsin Constitution says that

“[t]he style of all laws of the state shall be ‘The people of the state of Wisconsin,

represented in senate and assembly, do enact as follows:.’” The petitioner

argues that because this “enacting clause” did not appear in the section of the

Wisconsin State Statutes under which he was convicted (or, he argues, in any

of the Wisconsin State Statutes), the circuit court erred in exercising

jurisdiction over him.

      The petitioner alleges an error of state law—that a state court

erroneously exercised jurisdiction over him by applying state statutes that he

does not believe were enacted in compliance with the state constitution. In the

first paragraph of his petition, he says that the Wisconsin Supreme Court’s

decision in his case “is in direct conflict with a previous Wisconsin Supreme

Court case regarding constitutional provisions.” Dkt. No. 1 at 1. He asserts that

“[t]he way that the Wisconsin State Statutes were published are in conflict with

                                         10

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 10 of 17 Document 15
the Wisconsin Constitution and the Wisconsin Supreme Court.” Id. at 3. But

“errors of state law in and of themselves are not cognizable on habeas review.”

Perruquet v. Briley, 390 F.3d 505, 511 (7th Cir. 2004) (citing Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991)). “The remedial power of a federal habeas

court is limited to violations of the petitioner’s federal rights, so only if a state

court’s errors have deprived the petitioner of a right under federal law can the

federal court intervene.” Id. (Emphasis added.)

      In the memorandum in support of his petition, the petitioner contends

that the Wisconsin State Statutes “are in conflict with the State and Federal

Constitutions.” Dkt. No. 2 at 4. He asserts that he was “unlawfully restrained

of [his] liberty” in violation of the Fifth and Fourteenth Amendment “because

the Wisconsin Circuit Court in this case has no jurisdiction over the subject

matter.” Id. This appears to be the petitioner’s attempt to assert a federal cause

of action.

      “Before seeking a writ of habeas corpus in federal court, a petitioner

must first exhaust the remedies available to him in state court.” Id. at 513

(citing 28 U.S.C. §2254(b)(1)). To exhaust state remedies, a petitioner “must

fairly present to each appropriate state court his constitutional claims before

seeking relief in federal court.” Id. (citing Baldwin v. Reese, 541 U.S. 17 (2004);

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Picard v. Connor, 404 U.S.

270, 275 (1971); Momient-El v. DeTella, 118 F.3d 535, 538 (7th Cir. 1997)).

      Judge Duffin recommended dismissal because “[i]f [the petitioner]

intended to allege in a separate memorandum a ground for habeas relief based

                                          11

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 11 of 17 Document 15
on the United States Constitution, the claim is unexhausted.” Dkt. No. 6 at 3.

This court can’t tell whether the petitioner exhausted his federal due process

claim in state court. The petitioner did not file with this court his §974.06

petition, his brief before the court of appeals or his petition for review with the

Wisconsin Supreme Court. It is possible that in each of those documents, he

argued that Judge Slate violated his due process rights under the Fifth and

Fourteenth Amendments to the United States Constitution. But without the

pleadings the court cannot be sure, so it will not adopt that portion of Judge

Duffin’s recommendation that recommended dismissal for failure to exhaust

      That leaves Judge Duffin’s conclusion that the petition does not allege a

violation of the United States Constitution or laws. Wis. Stat. §753.03 says that

circuit courts have “the general jurisdiction prescribed for them by article VII of

the constitution,” including “the power to hear and determine, within their

respective circuits, all civil and criminal actions and proceedings unless

exclusive jurisdiction is given to some other court . . . .” (Emphasis added.)

Article VII, §8 of the Wisconsin constitution says that “[e]xcept as otherwise

provided by law, the circuit court shall have original jurisdiction in all matters

civil and criminal within this state . . . .” (Emphasis added.) In State v.

Weidman, 306 Wis. 2d at 725, the Wisconsin Court of Appeals explained that

      [i]n State v. Olexa, 136 Wis.2d 475, 479 . . . (Ct.App.1987), this court
      made clear that a court has subject matter jurisdiction if it has the
      power to hear the kind of action brought. Circuit courts in Wisconsin
      are courts of general jurisdiction and have original subject matter
      jurisdiction over civil and criminal matters not excepted in the
      constitution or prohibited by law. Id. Weidman was charged with
      violating WIS. STAT. § 961.41(1m)(cm)4 (2005-06).


                                         12

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 12 of 17 Document 15
The same is true for the petitioner—the Green Lake County Circuit Court had

jurisdiction over his criminal case, because under the Wisconsin constitution

and laws it has jurisdiction over state criminal cases.

      The petitioner argues, as did the defendant in Weidman, that because

the statute he was convicted of violating did not contain an enactment clause,

the law was not valid. Even if he was right—and he isn’t—the fact that the

Green Lake County circuit court convicted him under an invalid statute would

not deprive that court of its statutory and constitutional jurisdiction over his

criminal case. The solution would have been for the petitioner to challenge the

statute as unconstitutional, not the court’s jurisdiction to enforce it. His federal

constitutional argument, such as it is, is based solely on his allegation that the

circuit court did not have jurisdiction over his criminal prosecution. That

simply is not true.

      Nor does the petitioner’s argument that the Wisconsin State Statutes are

invalid for lack of an enabling clause have merit. The Wiedman court decided

that issue almost thirteen years ago:

      Weidman does cite to WIS. CONST. art. IV, § 17(1), which provides
      that “[t]he style of all laws of the state shall be ‘The people of the
      state of Wisconsin, represented in senate and assembly, do enact as
      follows:’.” From that, Weidman extrapolates that “Wisconsin
      Statutes are not the official laws of Wisconsin.” Crucially, however,
      Weidman’s argument fails to distinguish between laws and statutes.
      The Laws of Wisconsin are governed by WIS. STAT. § 35.15, whereas
      the Wisconsin Statutes are governed by WIS STAT. § 35.18. Further,
      as the Preface to the Wisconsin Statutes and Annotations sets forth
      at page iii, “[a]ccording to Legislative Joint Rule 53(1), when an act,
      or part of an act, creates a statute section number, that action
      indicates a legislative intent to make the section a part of the
      Wisconsin Statutes.” Hence, because the legislature can intend that
                                        13

       Case 2:17-cv-01269-PP Filed 08/19/20 Page 13 of 17 Document 15
      only a part of an act creates a statute, we are unconvinced that each
      statute must contain all the constituent parts of an act, namely, the
      enabling clause.

Id. at 725-26.

      The petitioner appears to now ask this federal court to overturn a

decision of a Wisconsin appellate court interpreting its own state law and

constitution. But the United States Supreme Court has held that “state-court

judgments must be upheld unless, after the closest examination of the state-

court judgment, a federal court is firmly convinced that a federal constitutional

right has been violated.” Williams v. Taylor, 529 U.S. 362, 389 (2000). The

petitioner has not articulated any way in which the Weidman decision violates

a federal constitutional right—he has not acknowledged or mentioned the

Weidman decision. He has not articulated any way in which the circuit court’s

application of the Wisconsin State Statutes violates a federal constitutional

right. Judge Duffin is correct that the petitioner has not stated a claim

cognizable by a federal habeas court.

      The petitioner asserts that in dismissing his petition for review the

Wisconsin Supreme Court violated its own holding from ninety-five years ago in

State ex rel. Kern v. Zimmerman, 187 Wis. 180 (Wis. 1925), and he asks, “Now

if the Wisconsin Supreme Court doesn’t follow their own rulings then who do I

turn to if not you the District Court?” Dkt. No. 8 at 1. The petitioner asks, in

his objection, “If I’m not suppose[d] to file something with you then with whom

and what?” Id. He asks, “If you can think of any other information I could use

could you please send it.” Id. at 2. He asserts that he had written this court’s

                                        14

       Case 2:17-cv-01269-PP Filed 08/19/20 Page 14 of 17 Document 15
clerk’s office and “asked them what [his] next step was,” and that the clerk’s

office sent him “the 2254 packet, even though [he] specifically told them [he]

filed a 974.06 motion claiming the Wisconsin State Statutes were not properly

enacted using the enacting clause per Wisconsin state constitution, and that

[he] was taking it all the way to the Wisconsin Supreme Court.” Id. at 1. He

says he “asked them twice to make sure,” and that he “wasted a stamp because

they still sent [him] the 2254 packet.” Id. The petitioner again asked for legal

advice in one of his subsequent letters to the court. Dkt. No. 9.

      The court does not know when the petitioner wrote to the clerk’s office

explaining what he was planning to do, or when he received the §2254 packet

(which it appears he chose not to use). But the clerk’s office cannot give

litigants legal advice. This court cannot give litigants legal advice; the court’s

job is to rule on the issues before it in an impartial manner. The fact that the

clerk’s office sent the petitioner a §2254 packet did not require him to file a

§2254 petition; likely the clerk’s office did the best it could to figure out what

the petitioner was requesting. It is the litigant’s responsibility—even a litigant

representing himself—to figure out what to file and where to file it.

      Finally, the court suspects that even if the petitioner had asserted a

claim for relief under the federal Constitution or laws, and even if he had

exhausted that claim in state court before filing a federal habeas petition, the

petition would have been untimely. Under 28 U.S.C. §2244(d)(1), a petitioner

has one year in which to file an application for a writ of habeas corpus. Section

2244(d)(1)(A) states that the one-year period begins to run on “the date on

                                         15

        Case 2:17-cv-01269-PP Filed 08/19/20 Page 15 of 17 Document 15
which the judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review.” The petitioner filed this federal

habeas petition thirteen years after the Wisconsin Court of Appeals affirmed

his conviction in Green Lake County Circuit Court.

III.     Certificate of Appealability

         Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. §2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Peterson v. Douma, 751 F.3d 524, 528 (7th

Cir. 2014) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). The court

declines to issue a certificate of appealability, because no reasonable jurist

could debate that the petitioner has not stated a ground for habeas relief under

28 U.S.C §2254.

IV.      Conclusion

         The court SUSTAINS IN PART the petitioner’s objections, to the extent

that it agrees that he filed a memorandum in support of his petition and

OVERRULES IN PART the objections, to the extent that the petitioner argues

that he has stated a claim cognizable by a federal court on habeas review. Dkt.

No. 8.

                                        16

          Case 2:17-cv-01269-PP Filed 08/19/20 Page 16 of 17 Document 15
      The court DECLINES TO ADOPT Judge Duffin’s recommendation that

the court dismiss for failure to exhaust and ADOPTS Judge Duffin’s

recommendation that the court dismiss the petition for failure to state a claim

cognizable in a federal habeas petition. Dkt. No. 6.

      The court DENIES the petition for writ of habeas corpus. Dkt. No. 1.

      The court DECLINES TO ISSUE a certificate of appealability.

      The court ORDERS that this case is DISMISSED. The clerk will enter

judgment accordingly.

      Dated in Milwaukee, Wisconsin this 19th day of August, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       17

       Case 2:17-cv-01269-PP Filed 08/19/20 Page 17 of 17 Document 15
